Felton, Chief Judge.
1. Knowledge that the instrument is forged is an essential ingredient of the crime of uttering a forged instrument. Code Ann. § 26-3910 (Cobb, 803; Ga. L. 1959, pp. 252, 253); Couch v. State, 28 Ga. 367; Stephens v. State, 56 Ga. 604; Rowland v. State, 90 Ga. App. 742, 743 (84 SE2d 209), and cit.
2. Where the jury found the defendant not guilty of forgery of a check in spite of the testimony of a handwriting expert that the endorsement on the check was made by the defendant, *828where the only evidence that the check is a forgery is the bank’s marking thereon, “Unable to locate account,’’ and where there is no sufficient evidence that defendant had knowledge of the check’s forgery, there is not sufficient evidence in this record, connecting the defendant with the perpetration of the offense of uttering a forged check, to warrant the verdict of guilty of that offense.
Argued May 6, 1968
Decided May 31, 1968.
M. Dale English, for appellant.

Judgment reversed.


Eberhardt and Whitman, JJ., concur.